Case 1:18-cv-00954-TSE-MSN Document 11 Filed 10/02/18 Page 1 of 2 PageID# 63



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

JAMES GHAISAR, et al.,                       )
                                             )
        Plaintiffs,                          )
                                             )
        vs.                                  )       Civil Action No. 1:18-cv-954
                                             )                         (TSE/MSN)
UNITED STATES OF AMERICA, et al.,            )
                                             )
      Defendants.                            )
________________________________             )

                      THE UNITED STATES’ MOTION TO DISMISS
                             PLAINTIFFS’ COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant, the United States of

America, through undersigned counsel, hereby respectfully moves for dismissal of Plaintiffs’

complaint in its entirety for lack of subject matter jurisdiction. The grounds for this motion are

fully explained in the memorandum of law filed with the motion.

                                             Respectfully submitted,

                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                      By:            /s/
                                             DENNIS C. BARGHAAN, JR.
                                             Deputy Chief, Civil Division
                                             Assistant U.S. Attorney
                                             KIMERE J. KIMBALL
                                             Assistant U.S. Attorney
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Telephone: (703) 299-3891/3763
                                             Fax:          (703) 299-3983
                                             Email:         dennis.barghaan@usdoj.gov
                                             Email:         kimere.kimball@usdoj.gov
DATE:           October 2, 2018              ATTORNEYS FOR THE UNITED STATES

                                                 1
Case 1:18-cv-00954-TSE-MSN Document 11 Filed 10/02/18 Page 2 of 2 PageID# 64



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I filed the foregoing via the CM/ECF system, which will

send a Notification of Electronic Filing to the following:

                                   Stephen Arthur Fredley
                                  Thomas Gerard Connolly
                            HARRIS WILTSHIRE & GRANNIS LLP
                                   sfredley@hwglaw.com
                                  tconnolly@hwglaw.com

                                                      /s/
                                              KIMERE J. KIMBALL
                                              Assistant U.S. Attorney
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Telephone: (703) 299-3763
                                              Fax:          (703) 299-3983
                                              Email: kimere.kimball@usdoj.gov

                                              ATTORNEY FOR THE UNITED STATES
DATE: October 2, 2018




                                                 2
